Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 1 of 6




                    EXHIBIT 52
Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 2 of 6




 Document title:                  Pawel Partyka - Senior Security Researcher in Microsoft 365 Defender - Microsoft |
                                  LinkedIn

 Capture URL:                     https://www.linkedin.com/in/ppartyka/

 Captured site IP:                13.107.42.14

 Page loaded at (UTC):            Fri, 09 Jul 2021 19:21:43 GMT

 Capture timestamp (UTC):         Fri, 09 Jul 2021 19:22:54 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      5

 Capture ID:                      fdc40d89-7657-4303-ba00-74dd4e26c2af

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:             dcN1btjVcLJe5vWg8EQFh9
            Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 3 of 6




Document title: Pawel Partyka - Senior Security Researcher in Microsoft 365 Defender - Microsoft | LinkedIn
Capture URL: https://www.linkedin.com/in/ppartyka/
Capture timestamp (UTC): Fri, 09 Jul 2021 19:22:54 GMT                                                        Page 1 of 4
            Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 4 of 6




Document title: Pawel Partyka - Senior Security Researcher in Microsoft 365 Defender - Microsoft | LinkedIn
Capture URL: https://www.linkedin.com/in/ppartyka/
Capture timestamp (UTC): Fri, 09 Jul 2021 19:22:54 GMT                                                        Page 2 of 4
            Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 5 of 6




Document title: Pawel Partyka - Senior Security Researcher in Microsoft 365 Defender - Microsoft | LinkedIn
Capture URL: https://www.linkedin.com/in/ppartyka/
Capture timestamp (UTC): Fri, 09 Jul 2021 19:22:54 GMT                                                        Page 3 of 4
            Case 0:20-cv-60416-AMC Document 97-52 Entered on FLSD Docket 07/09/2021 Page 6 of 6




Document title: Pawel Partyka - Senior Security Researcher in Microsoft 365 Defender - Microsoft | LinkedIn
Capture URL: https://www.linkedin.com/in/ppartyka/
Capture timestamp (UTC): Fri, 09 Jul 2021 19:22:54 GMT                                                        Page 4 of 4
